Citation Nr: 1233940	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-06 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for facial scars (previously shown as facial lacerations).

2.  Entitlement to a rating higher than 10 percent for depressive reaction, competent, with history of adjustment disorder ("psychiatric disability").  

3.  Entitlement to a compensable disability rating for status-post fracture, left zygoma ("left jaw disability").  

4.  Entitlement to a rating higher than 10 percent for chronic lumbar strain with degenerative joint disease and L5-S1 disc space narrowing.

5.  Entitlement to a compensable disability rating for status-post dislocation, right great toe.

6.  Entitlement to a rating higher than 10 percent for status-post right ankle sprain.

7.  Entitlement to service connection for a chronic nasal disability, identified as epistaxis, is denied.

8.  Whether new and material evidence has been received to reopen a claim for service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1991. 

This appeal to the Board of Veterans' Appeals (Board) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a hearing at the RO in May 2012, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

Notably, the July 2009 rating decision characterized the issue involving recurrent epistaxis as an original claim for service connection, which the Board agrees is the correct characterization of this issue.  In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

The Board acknowledges that an unappealed RO rating decisions in May 1993 already denied a previous service-connection claim for a "nose deformity," apparently based upon lack of aggravation of a pre-existing nasal deformity.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).  More recently, the Veteran's VA treatment records show diagnoses of recurrent epistaxis, which appears to be the basis of his current claim of a chronic nasal disability based upon a theory of direct service incurrence.  By way of reference, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 643 (31st Ed. 2007), defines "epistaxis" as "hemorrhage from the nose; called also nosebleed and nasal hemorrhage."  Therefore, the Veteran has submitted a new claim for a differently diagnosed nasal disability of recurrent epistaxis, which was not previously considered and is based on a distinct factual basis, so the Board considers this as an original claim of entitlement to service connection for a chronic nasal disability, identified as the diagnosed recurrent epistaxis.  See Boggs, 520 F.3d at 1330; see also Velez, 23 Vet. App. at 199.  

Further, during the pendency of the appeal, an RO rating decision in August 2010 denied an additional service-connection claim.  In particular, the August 2010 rating decision already denied entitlement to service connection for nerve damage across eyebrows and across and down right side of face (also claimed as intermittent eyebrow twitching).  This issue went unappealed, becoming final and binding on the merits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).  

However, in addition, the August 2010 rating decision established service connection for superficial nerve-ending injury inside left upper lip, and assigned an initial 0 percent rating, effective from February 10, 2010.  The Veteran initially filed a notice of disagreement (NOD), to initiate an appeal for a higher initial rating.  After the RO responded by issuing a statement of the case (SOC) in June 2011, the Veteran did not proceed to timely perfect an appeal to the Board, by submission of a timely substantive appeal (VA Form 9 or equivalent) of this issue of a higher initial rating involving nerve damage of the upper lip.  Id.  Thus, the Board emphasizes that the increased rating claims for his left jaw disability and facial scars, respectively, are exclusive of any nerve damage or other neurological impairment.  

The issues of entitlement to ratings higher than 10 percent for facial scars and a psychiatric disability, respectively, and entitlement to service connection for a chronic nasal disability, identified as recurrent epistaxis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the May 2012 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative, requesting a withdrawal of the appeal on the issues of entitlement to increased ratings for lumbar spine, right great toe and right ankle disabilities, and whether new and material evidence has been received to reopen a claim for service connection for bronchitis.

2.  The Veteran's residuals of a fracture of the left zygoma appears to be resolved with no residuals.  There is no more than slight displacement due to malunion of the mandible.  There is no limitation of range of motion, with an inter-incisal opening that is greater than 40 mm (41mm) and bilateral lateral excursion greater than 4 mm (8mm to left and 11mm to right); and no loss of teeth due to loss of the substance of body of maxilla or mandible.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal in the issues of entitlement to increased ratings for lumbar spine, right great toe and right ankle disabilities, and a petition to reopen a claim for service connection for bronchitis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for a compensable disability rating for status-post fracture, left zygoma are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.150, Diagnostic Codes (DCs) 9904, 9905 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of the Appeal of the Lumbar Spine, Right Great Toe, Right Ankle and Bronchitis Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, following the RO's issuance of a Statement of the Case in January 2010, the Veteran filed a substantive appeal (VA Form 9) in February 2010 appealing, in relevant part, the issues of entitlement to increased ratings for lumbar spine, right great toe and right ankle disabilities, and whether new and material evidence has been received to reopen a claim for service connection for bronchitis.  At his May 2012 personal hearing, the Veteran testified for the record that he wished to withdraw his appeal of these issues.  Hearing Transcript (T.) at 2-3 and 16.  

The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicating his intention to withdraw the appeal as to these issues satisfies the requirements for the withdrawal of a substantive appeal. See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a Notice of Disagreement within the meaning of 38 U.S.C. § 7105(b)).  Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.


II.  VCAA

Before addressing the merits of the issue decided below (increased rating claim for status-post fracture, left zygoma), the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by letters from the RO issued in September, November and December 2008 of the criteria for establishing an increased rating claim, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ in July 2009.  The RO's notices were in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claims during the course of this appeal.  The RO has obtained service treatment records, service personnel records, and VA treatment records.  The Veteran also submitted additional records and written statements in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, a specific VA medical examination was obtained in February 2009 to assess the severity of his service-connected status-post fracture, left zygoma disability.  
To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

The Board notes that the Veteran's last dental/oral examination is nearly over three and a half (31/2) years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left jaw disability since the February 2009 VA examination.  The Veteran has not argued the contrary.

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

III.  Analysis-Entitlement to a Compensable Disability Rating for Status-Post Fracture, Left Zygoma

The Veteran contends his left jaw condition warrants a compensable disability rating due to its severity.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, the period of the appeal is from May 2007, which is one year prior to the May 2008 increased rating claim.

The Veteran's service-connected status-post fracture, left zygoma, or more simply, his residuals of a left jaw fracture, is rated as noncompensable (0 percent disability rating), under 38 C.F.R. § 4.150, DC 9904, which provides the rating criteria for malunion of the mandible.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See Byrd v. Nicholson, 19 Vet. App. 388 (2005).  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See 38 C.F.R. § 4.150.  Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  
38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

Diagnostic Code 9904 provides for a noncompensable disability rating for malunion of the mandible with slight displacement; a 10 percent disability rating for malunion of the mandible with moderate displacement; and a 20 percent disability rating for malunion of the mandible with severe displacement.  38 C.F.R. § 4.150, DC 9904.  A note following the criteria states that the impairment is dependent upon the degree of motion and relative loss of masticatory function.  Id.  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 9905, which pertains to limitation of motion of temporo-mandibular articulation, is also potentially applicable.  A 10 percent rating when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm.  A 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm.  A 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm.  A maximum 40 percent rating is assigned when the range is limited to 0 to 10 mm.  A Note to Diagnostic Code 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.

As background, the Veteran was involved in an auto accident on February 6, 1989, during service, which resulted in facial lacerations and a fracture of the left zygoma (a.k.a., cheekbone).  The lacerations were closed and debrided, and the fracture of the zygoma was treated with open reduction and internal fixation.  

The February 2009 VA dental/oral examination report notes that the Veteran denied symptoms of pain or numbness of his jaws.  However, he did report numbness and tingling in his forehead, eyebrows and bridge of his nose.  He also complained of upper left tooth pain.  He reported that if he chews a lot, his jaws get tired.  He reported hearing an occasional popping sound in his right temporo-mandibular joint, but no pain.  

On physical examination, the February 2009 VA examiner found no lympadenapthy; no tenderness to palpation; the maxilla, zygomas, and mandible are intact to palpation, with no discrepancies in the bone contours.  Importantly, the examiner found there is masticatory function impairment due to unreplaced posterior teeth, but no associated loss of motion.  Also, there is no limitation of range of motion, with an inter-incisal opening of 41mm, and a lateral excursion of 8mm to the left and 11mm to the right.  Notably, the examiner found on physical evaluation that there is not bone loss of the mandible, maxilla, or hard palate.  On X-ray testing, the examiner also stated that there is no evidence of recent or distant fracture of the maxilla, zygotatic process, or mandible.  Although the examiner noted multiple missing maxillary and mandibular molars, nonetheless, the examiner diagnosed that there is no loss of teeth due to loss of substance of the body of the maxilla or mandible.  The examiner concluded that "there is no evidence of any fractures of the mandible, maxilla or zygomatic processes caused by or a result of the motor vehicle accident on February 6, 1989.  Therefore, there is no reason for the disability rating ([DC] 9904-malunion of lower jaw)."  

Having carefully considered the evidence of record, including review of the February 2009 VA examination report and VA treatment records, the Board finds that a rating higher than 0 percent is not warranted.  

In assessing the Veteran's disability under Diagnostic Code 9904, in particular, the February 2009 VA examination report does not indicate any moderate or severe displacement due to malunion of the mandible.  There are no VA treatment records that show otherwise.  The Board finds that a compensable disability rating would not be warranted as the evidence of record has shown that the Veteran does not currently appear to have any malunion of the mandible, let alone with greater than with slight displacement.  38 C.F.R. § 4.150, DC 9904.  

Turning to consideration of DC 9905, the Board emphasizes that the February 2009 VA examiner found no limitation of motion, especially as due to the residuals of the left jaw fracture.  Indeed, a 10 percent disability rating requires limitation of lateral excursion motion from 0 to 4 mm or limitation of inter-incisal motion to 31 to 40 mm, neither of which have been demonstrated in this case.  The examiner found an inter-incisal opening of 41mm and a lateral excursion of 8mm to the left and 11mm to the right, so greater than the limitation of motions specified by DC 9905 for a compensable rating.  Also, there are no VA treatment records that show any pertinent findings on inter-incisal and lateral excursion range of motion.  As there is no evidence of any reduction in the range of motion due to the Veteran's residuals of a fracture of the left zygoma, the criteria for a compensable disability rating under DC 9905 are not met.  

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  38 C.F.R. § 4.59.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Also, 38 C.F.R. § 4.59 should be considered in all musculoskeletal ratings where painful joint pathology is present.  Burton v. Shinseki, 25 Vet.App. 1, 4-5 (2011).  Here, the Veteran denied complaints of jaw pain to the examiner.  

However, he did report to the examiner that he had some fatigue in his jaws upon chewing a lot and also reported an occasional popping sound in his right temporo-mandibular joint but no pain.  The Board acknowledges these lay statements of jaw fatigue and occasional popping sounds as competent and credible, since his allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Nonetheless, the totality of the probative medical evidence weighs against the Veteran's claim.  A minimum compensable rating is not warranted in the absence of any indications of impairment.  To emphasize, his residuals of a left jaw fracture have not manifested in any limitation of range of motion.  

The Board has also considered whether an increased disability rating is warranted under other potentially applicable diagnostic codes.  Other DCs provide compensable ratings for dental and oral conditions.  38 C.F.R. § 4.150, DCs 9900-9916.  These require osteomyelitis or osteoradionecrois, loss of the substance of the mandible, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of the substance of the maxilla, or malunion or nonunion of maxilla.  Id.  The Veteran does not have osteomyelitis or osteoradionecrois, involvement of the maxilla or hard palate, or loss of or loss of the substance of any bone due to his service-connected disability.  The Board concludes that compensable ratings are not warranted under these alternative rating criteria, under 38 C.F.R. § 4.150, DCs 9900-9916.

As discussed above, the Board is not considering whether the Veteran has any nerve damage associated with the service-connected left jaw disability.  Again, a final and binding August 2010 rating decision already denied entitlement to service connection for nerve damage across eyebrows and across and down the right side of face, and also established service connection for superficial nerve-ending injury inside left upper lip, and assigned an initial 0 percent rating, effective from February 10, 2010.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

There is no basis to "stage" his rating under Hart because his left jaw disability has never been more than 0 percent disabling at any time since May 2007 (one year prior to filing his current claim).  Since the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


								[Continued on Next Page]
Extra-Schedular Consideration

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture for status-post fracture, left zygoma could not be adequately contemplated by the applicable schedular rating criteria discussed above.  At his February 2009 VA examination, the Veteran's only subjective complaints related to his jaw disability of occasional popping sounds and fatigue in his jaws when he chews a lot.  Also, he complained of tooth pain, but this by itself is not compensable under VA regulations.  See 38 C.F.R. § 4.150.  The Veteran offers no argument as to how subjective complaints of jaw popping and fatigue render application of the ratings schedule inadequate.  The Veteran's subjective complaints were considered in the schedular rating above.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected left jaw disability that are unusual or are different from those contemplated by the schedular criteria.  

Although the diagnostic codes in this case allow for a higher rating, the Board fully explained why a higher rating was not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted. See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran does not contend nor does any lay or medical evidence suggest that the Veteran is unemployable as a result of his residuals of a left jaw fracture.  Thus, the Board concludes that a TDIU claim has not been raised here.

ORDER

The appeal in the claims for entitlement to increased ratings for lumbar spine, right great toe and right ankle disabilities, and the petition to reopen a claim for service connection for bronchitis, is dismissed.

The claim for a rating higher than 0 percent for status-post fracture, left zygoma, is denied.


REMAND

Unfortunately, a remand is required in this case for claims of entitlement to ratings higher than 10 percent for a psychiatric disability and facial scars, and entitlement to service connection for a chronic nasal disability, identified as recurrent epistaxis.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

I.  VA Examination for a Psychiatric Disability

The Veteran's psychiatric disability must be reexamined to reassess its severity.  
The Board finds the Veteran's assertion he was not notified of scheduled examinations in February 2009 to be credible, since his assertions in this regard are consistent and uncontradicted.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes his last VA examination for a psychiatric disability was provided in September 1995, which diagnosed him with no mental disorders.  In contrast, since that last examination, the Veteran has testified that he currently experiences depression.  Hearing Transcript (T.) at 2-3.  

Altogether, there is sufficient evidence to warrant a VA compensation examination to assess the current nature and severity of any diagnosable mental disorders (exclusive of PTSD, which was previously denied by the RO in an unappealed October 1993 rating decision).  38 C.F.R. § 3.327 (2011).  The last examination was provided over 17 years ago, thus also raising the need for a more current examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (April 7, 1995) (explaining that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

II.  VA Examination for Facial Scars and a Chronic Nasal Disability, identified as Recurrent Epistaxis

The Veteran's facial scar disability must be reexamined to reassess its severity.  
The Board initially notes that the Veteran filed his increased rating claim for facial scars in May 2008.  DCs 7800 to 7805 were amended effective October 23, 2008, but as his claim was received prior to that date, the older criteria for skin/scar disabilities apply.  38 C.F.R. § 4.118, DCs 7800-7805 (2008).  Here, the Veteran is service-connected for facial scars, so the applicable criteria are found at 38 C.F.R. § 4.118, DC 7800 (2008) (disfigurement of the head, face, or neck), which provides:  
A 10 percent evaluation is assigned when the disability has one characteristic of disfigurement.  A 30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is awarded for disability with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  

DC 7800 (2008) lists eight characteristics of disfigurement used for evaluating disability:  (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one- quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

The Board finds the Veteran's assertion he was not notified of scheduled examinations in February 2009 to be credible, since his assertions in this regard are consistent and uncontradicted.  See Buchanan, 451 F.3d at 1331.  In light of over seventeen years since his last scars examination in September 1995, it is especially necessary to remand this claim so he may be provided an opportunity for a VA examination, especially since it may prove crucial to resolving this claim.  Notably, the Veteran testified at his personal hearing that the condition has worsened since his last examination.  T. at 5.  This warrants a VA examination to ascertain the current nature and severity of his facial scars, particularly to confirm if the disability has materially worsened.  38 C.F.R. § 3.327 (2011); See Caffrey, 6 Vet. App. at 381; VAOPGCPREC 11-95.  

Moreover, the examiner should also opine whether the Veteran's claimed nasal disability, identified as recurrent epistaxis, is at least as likely as not (a 50 percent or more probability) a residual of the service-connected facial scars.  The Veteran's testimony at his personal hearing indicates the possibility that his recurrent epistaxis, or nosebleeds, may be a residual of his facial scars.  T. at 9.  

III.  Potentially Outstanding Treatment Records

As an ancillary matter, the AOJ should confirm if there are any outstanding private or VA treatment records.  Any additional VA or private treatment records that are potentially relevant would need to be obtained before deciding his appeal.  
See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA, or private medical records that may be identified by the Veteran, that are not already of record.

2.  After completing the requested development in paragraph #1, schedule a VA compensation examination to determine the severity of the Veteran's service-connected psychiatric disability, currently characterized by the RO as depressive reaction, competent, with history of adjustment disorder (exclusive of PTSD).  The claims folder and a copy of this remand must be provided to the examiner in conjunction with the examination and the examiner must note that the complete claims folder has been reviewed.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of a psychiatric disability, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered. 

The examiner should provide specific findings addressing the rating criteria for mental health disorders, listed under 38 C.F.R. § 4.130 (2011).  
The examiner should identify the current nature of any current psychiatric disability, in accordance with DSM-IV criteria, and assign a Global Assessment of Functioning (GAF) score.  The examiner should also measure and record the frequency and severity of any symptomatology, and note any manifested impairment, associated with his psychiatric disability (exclusive of PTSD).  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the requested development in paragraph #1, schedule a VA compensation examination to reassess the severity of the Veteran's facial scars disability.  The claims folder and a copy of this remand must be provided to the examiner in conjunction with the examination and the examiner must note that the complete claims folder has been reviewed.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of a facial scar disability and his claimed recurrent epistaxis, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered. 

The examiner should provide specific findings for the facial scars that address the rating criteria listed under 38 C.F.R. § 4.118 (skin disabilities) (2008), particularly for DC 7800 (disfigurement of the head, face, or neck).  DCs 7800 to 7805 were amended effective October 23, 2008, but as his claim was received prior to that date, the older criteria apply. 38 C.F.R. § 4.118 (2008).  

The examiner should also measure and record the frequency and severity of any symptomatology, and note any manifested impairment, associated with his facial scars disability.  

The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that any chronic nasal disability, identified as recurrent epistaxis, is a residual symptom or impairment of his service-connected facial scars.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Then readjudicate the remaining claims, in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


